IHI 'IH
                               ELECTRONIC RECORD



COA#      11-13-00146-CR                         OFFENSE:        3


          Jackie Allen Yarbrough v.
STYLE:    The State of Texas                     COUNTY:         Comanche

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    220th District Court


DATE: 09/14/14                   Publish: NO     TCCASE#:        CR 03544




                        IN THE COURT OF CRIMINAL APPEALS



         Jackie Allen Yarbrough
style:   v. The State of Texas                       CCA#:           PD-1299-14

         PROSE                        Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:

DATE:

JUDGE:
              opMlt**                                 SIGNED:

                                                      PUBLISH:
                                                                                        PC:

                                                                                        DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                              ELECTRONIC RECORD